DETAILED ACTION
Claims 1 – 10 are pending in the present application. Of these, claim 1 is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on July 7th, 2022 is acknowledged. Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group I, there being no allowable generic or linking claim. 
	
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose following 37 C.F.R. 1.56(a) “Duty to disclose information material to patentability” also found in section 2001.04 of the MPEP:
“A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The Specification is objected because it is unclear. See also Section 4 below.
On page 6 line 12, it is stated that cover 7 is removed. Then on line 19 it is again stated that cover 7 is removed. It is not understood if the second instance of cover 7 was meant to refer to cover 6 instead, because the second instance refers to plug 3 which corresponds with cover 6 not cover 7. Therefore, it is not understood if the angle valve 14 is installed where cover 6 is indicated on the left hand side of Fig. 1, or whether it is installed where cover 7 is indicated on the right hand side of Fig. 1.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both a valve 6 and a blind valve cover 6. See page 5 lines 23-27 and Fig. 1.  MPEP § 608.02. 
It is not understood whether Fig. 3 is meant to refer back to a long-term replacement cover for the cover 6 of the left hand side of Fig. 1, due to the double reference to cover 7 on page 6 as described in the Specification objection above. It is suggested to place an additional label above the drawings of Figs. 1-3 depicting “long term storage” or “transport”. Additional labels A and B are suggested for the left hand side and the right hand side of Fig. 1, respectively. 
If the Office understands correctly, label “transport” above Fig. 1, and “long-term storage” above Figs. 2 and 3, and label “B” above Fig. 2 and label “A” and “B” on the left hand side and the right hand side of Fig. 3, respectively, in order to more readily understand what side A becomes long-term and what side B becomes long-term after transport.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The term “labyrinth hole” is being interpreted according to the prior arts that refer to tortuous or labyrinth holes as non-straight holes so that there is no line of sight path for radiation to escape from the storage container to the outside of the cask. The straight hole depicted in Fig. 1 as the “labyrinth hole” is understood to be a symbolic representation that does not show detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2–10* are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 1
Claim 2, an apparatus claim, is written in general prose rather than legal language. 
It does not clearly enunciate the structural terms because they are mixed in method limitations such as “the inert gas is pumped under pressure”;
It employs indefinite language such as “tight” in “tight inner and outer lids” when there is no absolute reference for “tight”, therefore the metes and bounds of the claims are unclear. It is not understood how tight something must be to qualify as being considered tight; and
Diverse terminology are separated by commas instead of semicolons and/or wherein clauses, rendering the claim indefinite. Completely different, unrelated claim terms should not be separated by commas because that would imply they are related.
There are various antecedence issues. See below.
The following is an example of how claim 2 could be written that would remove the 35 U.S.C. 112(b) rejections:
Claim 2. A spent nuclear fuel cask containing a body in which a spent nuclear fuel container is placed comprising: 
sealed inner and outer lids forming a cavity into which the inert gas is pumped under a second pressure greater than a first pressure in the inner cavity of the cask[[,]];
in the outer lid[[,]]; 
an angle valve the angle valve and the two pressure sensors are covered with a protective cover during long-term storage[[,]]; 
wherein the gasket is installed in an annular groove in the flange 

Claim 2 will be interpreted according to the above suggested claim amendment.
Claims 3–10 are rejected for their dependency on claim 2.
Claim 2 is further rejected under 35 U.S.C. 112(b) for referring to “The spent nuclear fuel cask”. There is lack of antecedent basis for these limitations in the claims. It should begin with “A”.
Claim 2 further lacks antecedence for the terms “pressure”, “lower flange”, and “sensors”.
Claim 3 recites “a valve”. This term lacks antecedence with the previous reference to the term “an angle valve” in claim 2. It is suggested to label the second valve as “second valve”.
Claims 4–5 recite “the valve that shuts down the channel”. It is not explicitly stated that “the valve” shuts down the channel. It is suggested to provide better antecedence for “the valve”.
The large number of terms lacking antecedence renders the claims indefinite.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.
Despite the above rejections for indefiniteness and in order to advance prosecution, an effort has been made to examine this invention in view of the prior art as best understood by the Office.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2–3 and 9–10 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kingsley Graham et al, US 5089214 A (hereinafter “Graham”).
Regarding claim 2, Graham discloses A spent nuclear fuel cask containing a body in which a spent nuclear fuel container is placed comprising: 
sealed inner and outer lids forming a cavity into which the inert gas is pumped under a second pressure greater than a first pressure in the inner cavity of the cask[[,]]; (Fig. 1, 3A; Col. 1 ll. 33-47: “the space that is normally present between the inner and outer lids that cover the cask is pressurized to a higher pressure than the helium gas within the cask interior”- see lid assembly 15, and inner cover 28, outer cover 36)
(Fig. 3A,4A,4B; Col. 5 ll. 1-12,35-51: labyrinth hole/bore 41 with tortuous path 44 is closed with flange 52 sealed with gasket 29)
an angle valve (Figs. 4A,4B;Col. 5 ll. 35-51,Col. 6 ll. 8-19: isolation valve 60/62 is connected to both a differential pressure sensor 55 and an absolute pressure sensor 56), the angle valve and the two pressure sensors are covered with a protective cover during long-term storage[[,]]; (Col. 3 ll. 3-5)
wherein the gasket is installed in an annular groove in the flange (Fig. 3a,Col. 4 ll. 29-46: a gasket 29 is placed in the annular member 24)
However, Graham fails to explicitly disclose that the valve connected to the two pressure sensors is an angle valve.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing data to adopt the well-known technique of an angle valve as a valve. It is commonly used as a stop valve to control the flow of fluid.

Regarding claim 3, Graham discloses the cask according to claim 2 characterized in that additionally, the outer cover has a channel (Fig. 3A: testing conduit 87) connected to the cavity between the outer and inner lids, sealed with a valve 91 closed by the lid (Col. 6 ll. 38–66).

Regarding claim 9, Graham discloses the cask according to claim 2 characterized in that one of the sensors connected to the angle valve is a duplicate (Figs. 4A,4B: valve 62 is a duplicate of valve 60).

Regarding claim 10, Graham discloses the cask according to claim 2 characterized in that pressure sensors are connected to a centralized system of continuous pressure monitoring via cable glands on the protective cover (Col. 6 ll. 38–66: monitor cable 99).

Allowable Subject Matter
Claims 4–8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if corrected for antecedence issues, and if all of the 35 U.S.C. 112(b) issues were resolved. The following is a reason for the indication of allowable subject matter: 
None of the prior arts, either alone or in combination, teach during transportation of the cask and during long-term storage of the cask, the valve that shuts down the channel is closed with a blind valve cover; or, during the injection of inert gas, the valve that shuts down the channel is closed with a process cover equipped with a rod for controlling the valve and a quick-release coupling for connecting the inert gas injection system and/or a pressure gauge; or, installing a double serrated metal gasket in the annular groove, in combination with all other limitations including those of intervening claims.
Efferding was found to teach injecting gas, but not closing the process cover equipped with a rod during the injection. Bermudez and others teach graphite seals but do not provide further details such as a serrated metal gasket clad with graphite on both sides. No prior art was found to teach a protective cover has pressure-tight seals (cable glands) designed for laying cables for a continuous pressure monitoring system, sealed with a ring made of thermally expanded graphite, in combination with all other limitations.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Efferding, Bermudez, Janberg and Baatz were found to be the most relevant prior arts.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although withdrawn, claim 1 would also have been rejected for similar issues of the use of prose rather than legal terminology. Please refer to page 10 of the Restriction Requirement Appendix I for amendment suggestions.